lN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

DERRICK SMITH, §
§ No. 6l6, 2015
Defendant Below, §
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware,
§ Cr. lD No. 1101020846
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: February 16, 2016
Decided: February 25, 2016

ORDER

This 25th day of February 2016, it appears to the Court that, on February 2,
20l6, the Chief Deputy Clerl< issued a notice directing the appellant to show cause
why this appeal should not be dismissed for his failure to file an opening brief and
appendix in this matter on or before January 19, 20l6. The appellant has not
responded to the notice to show cause within the required ten-day period and
therefore dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that this appeal is DISMISSED.

BY THE COURT:

/s/ Randy J Holland
Justice